Exhibit 10.6

 

PLEDGE AGREEMENT

 

THIS PLEDGE AGREEMENT dated as of November 29, 2005 (this “Pledge Agreement”) is
by and among CANO PETROLEUM, INC., a Delaware corporation (“Borrower”), each
subsidiary of the Borrower signatory hereto (together with the Borrower, the
“Pledgors” and individually, each a “Pledgor”) and Union Bank of California,
N.A. as collateral trustee (in such capacity the “Collateral Trustee”) under the
Collateral Trust Agreement (as hereinafter defined), for its benefit and the
benefit of the Secured Parties (as hereinafter defined).

 

RECITALS

 

A.                                   The Borrower, the lenders party thereto
from time to time (the “Senior Lenders”), Union Bank of California, N.A., as
issuing lender (in such capacity, the “Issuing Lender”) and as administrative
agent for such Senior Lenders (in such capacity, the “Senior Agent”), have
entered into that certain Credit Agreement dated of even date herewith (as it
may be amended, restated, supplemented or otherwise modified from time to time,
the “Senior Credit Agreement”).

 

B.                                     The Borrower, the lenders party thereto
from time to time (the “Subordinated Lenders”), and Energy Components SPC EEP
Energy Exploration and Production Segregated Portfolio, as administrative agent
for such Subordinated Lenders (in such capacity, the “Subordinated Agent”) have
entered into that certain Subordinated Credit Agreement dated of even date
herewith (as it may be amended, restated, supplemented or otherwise modified
from time to time, the “Subordinated Credit Agreement”), and together with the
Senior Credit Agreement, the “Master Debt Agreements”).

 

C.                                     In connection with the Master Debt
Agreements, the Borrower or any of its subsidiaries may from time to time enter
into one or more Hedge Contracts (as defined in the Senior Credit Agreement)
with a Senior Lender or any of its affiliates (each such counterparty, a “Swap
Counterparty”, and together with the Collateral Trustee, the Senior Agent, the
Issuing Lender, the Senior Lenders, the Subordinated Agent and the Subordinated
Lenders, the “Secured Parties”).

 

D.                                    In order to, among other things, appoint
the Collateral Trustee as collateral trustee for all of the Secured Parties
under the security documents executed in connection with the Master Debt
Agreements, including this Pledge Agreement, and to set forth the rights and
remedies of the Secured Parties with respect thereto, the Senior Agent, the
Senior Lenders, the Subordinated Agent, the Subordinated Lenders, the Collateral
Trustee, the Borrower, and the other parties thereto, have entered into that
certain Collateral Trust and Intercreditor Agreement dated of even date herewith
(as it may be amended, restated, supplemented or otherwise modified from time to
time, the “Collateral Trust Agreement”).

 

E.                                      It is a condition precedent to the
extension of credit to the Borrower under the Master Debt Agreements that the
Pledgors and the Collateral Trustee, on behalf of the Secured Parties, execute
and deliver this Pledge Agreement.

 

F.                                      Each Pledgor (other than the Borrower)
is a subsidiary of the Borrower, and therefore shall derive direct and indirect
benefits from the transactions contemplated by the Master Debt Agreements.

 

1

--------------------------------------------------------------------------------


 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged and
confessed, each Pledgor hereby agrees with the Collateral Trustee for the
benefit of the Secured Parties as follows:

 

Section 1.  Definitions.  All capitalized terms not otherwise defined in this
Pledge Agreement that are defined in the Collateral Trust Agreement shall have
the meanings assigned to such terms by the Collateral Trust Agreement.  Any
terms used in this Pledge Agreement that are defined in the Uniform Commercial
Code in effect in the State of Texas from time to time (the “UCC”) and not
otherwise defined herein or in the Collateral Trust Agreement, shall have the
meanings assigned to those terms by the UCC.  Any terms used in this Pledge
Agreement that are not otherwise defined herein, in the UCC or in the Collateral
Trust Agreement shall have the meanings assigned to those terms by in the Senior
Credit Agreement.  All meanings to defined terms, unless otherwise indicated,
are to be equally applicable to both the singular and plural forms of the terms
defined.  Article, Section, Schedule, and Exhibit references are to Articles and
Sections of and Schedules and Exhibits to this Pledge Agreement, unless
otherwise specified.  All references to instruments, documents, contracts, and
agreements are references to such instruments, documents, contracts, and
agreements as the same may be amended, supplemented, and otherwise modified from
time to time, unless otherwise specified.  The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Pledge Agreement shall
refer to this Pledge Agreement as a whole and not to any particular provision of
this Pledge Agreement.  As used herein, the term “including” means “including,
without limitation,”. Paragraph headings have been inserted in this Pledge
Agreement as a matter of convenience for reference only and it is agreed that
such paragraph headings are not a part of this Pledge Agreement and shall not be
used in the interpretation of any provision of this Pledge Agreement.

 

Section 2.  Pledge.

 

2.01.                        Grant of Pledge.

 

(a)                                  Each Pledgor hereby pledges to the
Collateral Trustee, and grants to the Collateral Trustee, for the benefit of the
Secured Parties, a continuing security interest in, the Pledged Collateral, as
defined in Section 2.02 below.  This Pledge Agreement shall secure (i) all
Obligations (as defined in the Senior Credit Agreement) now or hereafter
existing. (ii) all Obligations (as defined in the Subordinated Credit Agreement)
now or hereafter existing, (iii) all other amounts now or hereafter owed by the
Borrower, any Pledgor, or any of their respective Subsidiaries under this Pledge
Agreement or the other Master Loan Documents to the Collateral Trustee or any
other Secured Party, and (iv) any increases, extensions, modifications,
substitutions, amendments, restatements and renewals of any of the foregoing
obligations, whether for principal, interest, fees, expenses, indemnification or
otherwise.  All such obligations shall be referred to in this Pledge Agreement
as the “Secured Obligations”.

 

2

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding anything contained herein to
the contrary, it is the intention of each Pledgor, the Collateral Trustee and
the Secured Parties that the amount of the Secured Obligation secured by each
Pledgor’s interests in any of its property or assets (whether real or personal,
or mixed, tangible or intangible) (“Property”) shall be in, but not in excess
of, the maximum amount permitted by fraudulent conveyance, fraudulent transfer
and other similar law, rule or regulation of any Governmental Authority (as
defined in the Senior Credit Agreement) applicable to such Pledgor. Accordingly,
notwithstanding anything to the contrary contained in this Pledge Agreement or
in any other agreement or instrument executed in connection with the payment of
any of the Secured Obligations, the amount of the Secured Obligations secured by
each Pledgor’s interests in any of its Property pursuant to this Pledge
Agreement shall be limited to an aggregate amount equal to the largest amount
that would not render such Pledgor’s obligations hereunder or the liens and
security interest granted to the Collateral Trustee hereunder subject to
avoidance under Section 548 of the United States Bankruptcy Code or any
comparable provision of any other applicable law.

 

2.02.                        Pledged Collateral.  “Pledged Collateral” shall
mean all of each Pledgor’s right, title, and interest in the following, whether
now owned or hereafter acquired:

 

(a)                                  (i) all of the membership interests listed
in the attached Schedule 2.02(a) issued to such Pledgor and all such additional
membership interests of any issuer of such interests hereafter acquired by such
Pledgor (the “Membership Interests”), (ii) the certificates representing the
Membership Interests, if any, and (iii) all rights to money or Property which
such Pledgor now has or hereafter acquires in respect of the Membership
Interests,  including, without limitation, (A) any proceeds from a sale by or on
behalf of such Pledgor of any of the Membership Interests, and (B) any
distributions, dividends, cash, instruments and other property from time-to-time
received or otherwise distributed in respect of the Membership Interests,
whether regular, special or made in connection with the partial or total
liquidation of the issuer and whether attributable to profits, the return of any
contribution or investment or otherwise attributable to the Membership Interests
or the ownership thereof  (collectively, the “Membership Interests
Distributions”);

 

(b)                                 (i) all of the general and limited
partnership interests listed in the attached Schedule 2.02(b) issued to such
Pledgor and all such additional limited or general partnership interests of any
issuer of such interests hereafter acquired by such Pledgor (the “Partnership
Interests”), and (ii) all rights to money or Property which such Pledgor now has
or hereafter acquires in respect of the Partnership Interests,  including,
without limitation, (A) any proceeds from a sale by or on behalf of such Pledgor
of any of the Partnership Interests, and (B) any distributions, dividends, cash,
instruments and other property from time-to-time received or otherwise
distributed in respect of the Partnership Interests, whether regular, special or
made in connection with the partial or total liquidation of the issuer and
whether attributable to profits, the return of any contribution or investment or
otherwise attributable to the Partnership Interests or the ownership thereof 
(collectively, the “Partnership Interests Distributions”);

 

3

--------------------------------------------------------------------------------


 

(c)                                  (i) all of the shares of stock listed in
the attached Schedule 2.02(c) issued to such Pledgor and all such additional
shares of stock of any issuer of such shares of stock hereafter issued to such
Pledgor (the “Pledged Shares”), (ii) the certificates representing the Pledged
Shares, and (iii) all rights to money or Property which such Pledgor now has or
hereafter acquires in respect of the Pledged Shares, including, without
limitation, (A) any proceeds from a sale by or on behalf of such Pledgor of any
of the Pledged Shares, and (B) any distributions, dividends, cash, instruments
and other property from time-to-time received or otherwise distributed in
respect of the Pledged Shares, whether regular, special or made in connection
with the partial or total liquidation of the issuer and whether attributable to
profits, the return of any contribution or investment or otherwise attributable
to the Pledged Shares or the ownership thereof (collectively, the “Pledged
Shares Distributions”; together with the Membership Interests Distributions and
the Partnership Interest Distributions, the “Distributions”); and

 

(d)                                 all proceeds from the Pledged Collateral
described in paragraphs (a), (b) and (c) of this Section 2.02.

 

2.03.                        Delivery of Pledged Collateral.  All certificates
or instruments, if any, representing the Pledged Collateral shall be delivered
to the Collateral Trustee and shall be in suitable form for transfer by
delivery, or shall be accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance reasonably satisfactory to the
Collateral Trustee.  After the occurrence and during the continuance of an Event
of Default, the Collateral Trustee shall have the right, upon prior written
notice to the applicable Pledgor, to transfer to or to register in the name of
the Collateral Trustee or any of its nominees any of the Pledged Collateral,
subject to the rights specified in Section 2.04.  In addition, after the
occurrence and during the continuance of an Event of Default, the Collateral
Trustee shall have the right at any time to exchange the certificates or
instruments representing the Pledged Collateral for certificates or instruments
of smaller or larger denominations.

 

2.04.                        Rights Retained by Pledgor.  Notwithstanding the
pledge in Section 2.01,

 

(a)                                  so long as no Event of Default shall have
occurred and remain uncured or unwaived and except as otherwise provided in the
Master Debt Agreements, (i) each Pledgor shall be entitled to receive and retain
any dividends and other Distributions paid on or in respect of the Pledged
Collateral and the proceeds of any sale of the Pledged Collateral; and (ii) each
Pledgor shall be entitled to exercise any voting and other consensual rights
pertaining to its Pledged Collateral for any purpose not inconsistent with the
terms of this Pledge Agreement or the Master Debt Agreements; provided, however,
that no Pledgor shall exercise nor shall it refrain from exercising any such
right if such action or inaction, as applicable, would have a materially adverse
effect on the value of the Pledged Collateral; and

 

(b)                                 if an Event of Default shall have occurred
and remain uncured or unwaived,

 

(i)                                     until such time thereafter as the
Collateral Trustee gives written notice of its election to exercise such voting
and other consensual rights pursuant

 

4

--------------------------------------------------------------------------------


 

to Section 5.02 hereof, each Pledgor shall be entitled to exercise any voting
and other consensual rights pertaining to its Pledged Collateral for any purpose
not inconsistent with the terms of this Pledge Agreement or the Master Debt
Agreements; provided, however, that no Pledgor shall exercise nor shall it
refrain from exercising any such right if such action or inaction, as
applicable, would have a materially adverse effect on the value of the Pledged
Collateral; and

 

(ii)                                  at and after such time as the Collateral
Trustee gives written notice of its election to exercise such voting and other
consensual rights pursuant to Section 5.02 hereof, each Pledgor shall execute
and deliver (or cause to be executed and delivered) to the Collateral Trustee
all proxies and other instruments as the Collateral Trustee may reasonably
request to enable the Collateral Trustee to (A) exercise the voting and other
rights which such Pledgor is entitled to exercise pursuant to paragraph (a) or
paragraph (b)(i) of this Section 2.04, and (B) receive any Distributions and
proceeds of sale of the Pledged Collateral which such Pledgor is authorized to
receive and retain pursuant to paragraph (a)(i) of this Section 2.04.

 

Section 3.  Pledgor’s Representations and Warranties.  Each Pledgor represents
and warrants to the Collateral Trustee and the Secured Parties as follows:

 

(a)                                  The Pledged Collateral applicable to such
Pledgor listed on the attached Schedules 2.02(a), 2.02(b) and 2.02(c) have been
duly authorized and validly issued to such Pledgor and are fully paid and
nonassessable.

 

(b)                                 Such Pledgor is the legal and beneficial
owner of the Pledged Collateral free and clear of any Lien or option, except for
(i) the security interest created by this Pledge Agreement and (ii) other Liens
permitted under the Master Debt Agreements ( the “Permitted Liens”).

 

(c)                                  No authorization, authentication, approval,
or other action by, and no notice to or filing with, any Governmental Authority
or regulatory body is required either (a) for the pledge by such Pledgor of the
Pledged Collateral pursuant to this Pledge Agreement or for the execution,
delivery, or performance of this Pledge Agreement by such Pledgor or (b) for the
exercise by the Collateral Trustee or any Secured Party of the voting or other
rights provided for in this Pledge Agreement or the remedies in respect of the
Pledged Collateral pursuant to this Pledge Agreement (except as may be required
in connection with such disposition by laws affecting the offering and sale of
securities generally).

 

(d)                                 Such Pledgor has the full right, power and
authority to deliver, pledge, assign and transfer the Pledged Collateral to the
Collateral Trustee.

 

(e)                                  The Membership Interests listed on the
attached Schedule 2.02(a) constitute the percentage of the issued and
outstanding membership interests of the respective issuer thereof set forth on
Schedule 2.02(a) and all of the Equity Interest in such issuer in which the
Pledgor has any ownership interest.

 

5

--------------------------------------------------------------------------------


 

(f)                                    The Partnership Interests listed on the
attached Schedule 2.02(b) constitute the percentage of the issued and
outstanding general and limited partnership interests of the respective issuer
thereof set forth on Schedule 2.02(b) and all of the Equity Interest in such
issuer in which the Pledgor has any ownership interest.

 

(g)                                 The Pledged Shares list on the attached
Schedule 2.02(c) constitute the percentage of the issued and outstanding shares
of capital stock of the respective issuer thereof set forth on
Schedule 2.02(c) and all of the Equity Interest in such issuer in which the
Pledgor has any ownership interest.

 

(h)                                 Schedule 3 sets forth its sole jurisdiction
of formation, type of organization, federal tax identification number, the
organizational number, and all names used by it during the last five years prior
to the date of this Pledge Agreement.

 

Section 4.  Pledgor’s Covenants.  During the term of this Pledge Agreement and
until all of the Secured Obligations (including all Letter of Credit
Obligations) have been fully and finally paid and discharged in full, the
termination of the Hedge Contracts with the Secured Parties, the Commitments (as
defined in the applicable Master Debt Agreement) under each Master Debt
Agreement have been terminated or expired, all Letters of Credit have terminated
or expired, and all obligations of the Issuing Lender and the Senior Lenders in
respect of Letters of Credit have been terminated, each Pledgor covenants and
agrees with the Collateral Trustee that:

 

4.01.                        Protect Collateral; Further Assurances.  Each
Pledgor will warrant and defend the rights and title herein granted unto the
Collateral Trustee in and to the Pledged Collateral (and all right, title, and
interest represented by the Pledged Collateral) against the claims and demands
of all Persons whomsoever.  Each Pledgor agrees that, at the expense of such
Pledgor, such Pledgor will promptly execute and deliver all further instruments
and documents, and take all further action, that may be reasonably necessary and
that the Collateral Trustee or any Secured Party may reasonably request, in
order to perfect and protect any security interest granted or purported to be
granted hereby or to enable the Collateral Trustee or any Secured Party to
exercise and enforce its rights and remedies hereunder with respect to any
Pledged Collateral.  Each Pledgor hereby authorizes the Collateral Trustee to
file any financing statements, amendments or continuations without the signature
of such Pledgor to the extent permitted by applicable law in order to perfect or
maintain the perfection of any security interest granted under this Pledge
Agreement.

 

4.02.                        Transfer, Other Liens, and Additional Shares.  Each
Pledgor agrees that it will not (a) except as otherwise permitted by the Master
Debt Agreements, sell or otherwise dispose of, or grant any option with respect
to, any of the Pledged Collateral or (b) create or permit to exist any Lien upon
or with respect to any of the Pledged Collateral, except for Permitted Liens. 
Each Pledgor agrees that it will (i) cause each issuer of the Pledged Collateral
that is a Subsidiary of such Pledgor not to issue any other Equity Interests in
addition to or in substitution for the Pledged Collateral issued by such issuer,
except to such Pledgor or any other Pledgor and (ii) pledge hereunder,
immediately upon its acquisition (directly or indirectly) thereof, any
additional Equity Interests of an issuer acquired by such Pledgor.  No Pledgor
shall approve any amendment or modification of any of the Pledged Collateral
without the Collateral Trustee’s prior written consent.

 

6

--------------------------------------------------------------------------------


 

4.03.                        Jurisdiction of Formation; Name Change.  Each
Pledgor shall give the Collateral Trustee at least 30 days’ prior written notice
before it (i) in the case of a Pledgor that is not a “registered organization”
(as defined in Section 9-102 of the UCC) changes the location of its principal
place of business and chief executive office, or (ii) uses a trade name other
than its current name used on the date hereof.  Other than as permitted by
Section 6.11 of the respective Master Debt Agreements, no Pledgor shall amend,
supplement, modify or restate its articles or certificate of incorporation,
bylaws, limited liability company agreements, or other equivalent organizational
documents, nor amend its name or change its jurisdiction of incorporation,
organization or formation.

 

Section 5.  Remedies upon Default.  If any Event of Default shall have occurred
and be continuing:

 

5.01.                        UCC Remedies.  To the extent permitted by law, the
Collateral Trustee may exercise in respect of the Pledged Collateral, in
addition to other rights and remedies provided for in this Pledge Agreement or
otherwise available to it, all the rights and remedies of a Collateral Trustee
under the UCC (whether or not the UCC applies to the affected Pledged
Collateral).

 

5.02.                        Dividends and Other Rights.

 

(a)                                  All rights of the Pledgors to exercise the
voting and other consensual rights which it would otherwise be entitled to
exercise pursuant to Section 2.04(a) may be exercised by the Collateral Trustee
if the Collateral Trustee so elects and gives written notice of such election to
the affected Pledgor and all rights of the Pledgors to receive any Distributions
on or in respect of the Pledged Collateral and the proceeds of sale of the
Pledged Collateral which it would otherwise be authorized to receive and retain
pursuant to Section 2.04(b) shall cease.

 

(b)                                 All Distributions on or in respect of the
Pledged Collateral and the proceeds of sale of the Pledged Collateral which are
received by any Pledgor shall be received in trust for the benefit of the
Collateral Trustee, shall be segregated from other funds of such Pledgor, and
shall be promptly paid over to the Collateral Trustee as Pledged Collateral in
the same form as so received (with any necessary indorsement).

 

5.03.                        Sale of Pledged Collateral. The Collateral Trustee
may sell all or part of the Pledged Collateral at public or private sale, at any
of the Collateral Trustee’s offices or elsewhere, for cash, on credit, or for
future delivery, and upon such other terms as the Collateral Trustee may deem
commercially reasonable in accordance with applicable laws.  Each Pledgor agrees
that to the extent permitted by law such sales may be made without notice.  If
notice is required by law, each Pledgor hereby deems 10 days’ advance notice of
the time and place of any public sale or the time after which any private sale
is to be made reasonable notification, recognizing that if the Pledged
Collateral threatens to decline speedily in value or is of a type customarily
sold on a recognized market shorter notice may be reasonable.  The Collateral
Trustee shall not be obligated to make any sale of the Pledged Collateral
regardless of notice of sale having been given.  The Collateral Trustee may
adjourn any public or private sale from time-to-time by announcement at the time
and place fixed therefor, and such sale may, without

 

7

--------------------------------------------------------------------------------


 

further notice, be made at the time and place to which it was so adjourned. 
Each Pledgor shall fully cooperate with Collateral Trustee in selling or
realizing upon all or any part of the Pledged Collateral.  In addition, each
Pledgor shall fully comply with the securities laws of the United States, the
State of Texas, and other states and take such actions as may be necessary to
permit Collateral Trustee to sell or otherwise dispose of any securities
representing the Pledged Collateral in compliance with such laws.

 

5.04.                        Exempt Sale.  If, in the opinion of the Collateral
Trustee, there is any question that a public or semipublic sale or distribution
of any Pledged Collateral will violate any state or federal securities law, the
Collateral Trustee in its reasonable discretion (a) may offer and sell
securities privately to purchasers who will agree to take them for investment
purposes and not with a view to distribution and who will agree to imposition of
restrictive legends on the certificates representing the security, or (b) may
sell such securities in an intrastate offering under Section 3(a)(11) of the
Securities Act of 1933, as amended, and no sale so made in good faith by the
Collateral Trustee shall be deemed to be not “commercially reasonable” solely
because so made.  Each Pledgor shall cooperate fully with the Collateral Trustee
in selling or realizing upon all or any part of the Pledged Collateral.

 

5.05.                        Application of Collateral. The proceeds of any
sale, or other realization (other than that received from a sale or other
realization permitted by the Master Debt Agreements) upon all or any part of the
Pledged Collateral pledged by the Pledgors shall be applied by the Collateral
Trustee as set forth in Section 4.4 of the Collateral Trust Agreement.

 

5.06.                        Cumulative Remedies.  Each right, power and remedy
herein specifically granted to the Collateral Trustee or otherwise available to
it shall be cumulative, and shall be in addition to every other right, power and
remedy herein specifically given or now or hereafter existing at law, in equity,
or otherwise, and each such right, power and remedy, whether specifically
granted herein or otherwise existing, may be exercised at any time and from
time-to-time as often and in such order as may be deemed expedient by the
Collateral Trustee in its sole discretion.  No failure on the part of the
Collateral Trustee to exercise, and no delay in exercising, and no course of
dealing with respect to, any such right, power or remedy, shall operate as a
waiver thereof, nor shall any single or partial exercise of any such rights,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right.

 

Section 6.  Collateral Trustee as Attorney-in-Fact for Pledgor.

 

6.01.                        Collateral Trustee Appointed Attorney-in-Fact. 
Each Pledgor hereby irrevocably appoints the Collateral Trustee as such
Pledgor’s attorney-in-fact, with full authority after the occurrence and during
the continuance of an Event of Default to act for such Pledgor and in the name
of such Pledgor, and, in the Collateral Trustee’s discretion, to take any action
and to execute any instrument which the Collateral Trustee may deem reasonably
necessary or advisable to accomplish the purposes of this Pledge Agreement,
including, without limitation, to receive, indorse, and collect all instruments
made payable to such Pledgor representing any dividend, or the proceeds of the
sale of the Pledged Collateral, or other distribution in respect of the Pledged
Collateral and to give full discharge for the same.  Each Pledgor hereby
acknowledges, consents and agrees that the power of attorney granted pursuant to
this Section is irrevocable and coupled with an interest.

 

8

--------------------------------------------------------------------------------


 

6.02.                        Collateral Trustee May Perform. The Collateral
Trustee may from time-to-time, at its option but at the Pledgors’ expense,
perform any act which any Pledgor agrees hereunder to perform and which such
Pledgor shall fail to perform after being requested in writing so to perform (it
being understood that no such request need be given after the occurrence and
during the continuance of any Event of Default and after notice thereof by the
Collateral Trustee to the affected Pledgor) and the Collateral Trustee may from
time-to-time take any other action which the Collateral Trustee reasonably deems
necessary for the maintenance, preservation or protection of any of the Pledged
Collateral or of its security interest therein.  The Collateral Trustee shall
provide notice to the affected Pledgor of any action taken hereunder; provided
however, the failure to provide such notice shall not be construed as a waiver
of any rights of the Collateral Trustee provided under this Pledge Agreement or
under applicable law.

 

6.03.                        Collateral Trustee Has No Duty.  The powers
conferred on the Collateral Trustee hereunder are solely to protect its interest
in the Pledged Collateral and shall not impose any duty on it to exercise any
such powers.  Except for reasonable care of any Pledged Collateral in its
possession and the accounting for moneys actually received by it hereunder, the
Collateral Trustee shall have no duty as to any Pledged Collateral or
responsibility for taking any necessary steps to preserve rights against prior
parties or any other rights pertaining to any Pledged Collateral.

 

6.04.                        Reasonable Care.  The Collateral Trustee shall be
deemed to have exercised reasonable care in the custody and preservation of the
Pledged Collateral in its possession if the Pledged Collateral is accorded
treatment substantially equal to that which the Collateral Trustee accords its
own property, it being understood that the Collateral Trustee shall have no
responsibility for (a) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders, or other matters relative to any
Pledged Collateral, whether or not the Collateral Trustee has or is deemed to
have knowledge of such matters, or (b) taking any necessary steps to preserve
rights against any parties with respect to any Pledged Collateral.

 

Section 7.  Miscellaneous.

 

7.01.                        Expenses.  The Pledgors will upon demand pay to the
Collateral Trustee for its benefit and the benefit of the other Secured Parties
the amount of any reasonable out-of-pocket expenses, including the reasonable
fees and disbursements of its counsel and of any experts, which the Collateral
Trustee and the other Secured Parties may incur in connection with (a) the
custody, preservation, use, or operation of, or the sale, collection, or other
realization of, any of the Pledged Collateral, (b) the exercise or enforcement
of any of the rights of the Collateral Trustee or any Lender or any other
Secured Parties hereunder, and (c) the failure by any Pledgor to perform or
observe any of the provisions hereof.

 

7.02.                        Amendments, Etc.  No amendment or waiver of any
provision of this Pledge Agreement nor consent to any departure by any Pledgor
herefrom shall be effective unless made in writing and executed by the affected
Pledgor and the Collateral Trustee (acting upon the written direction of the
Required Percentage of each Class of Master Debt and given in accordance with
the Collateral Trust Agreement), and such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.

 

9

--------------------------------------------------------------------------------


 

7.03.                        Addresses for Notices.  All notices and other
communications provided for hereunder shall be in the manner and to the
addresses set forth in the Collateral Trust Agreement.

 

7.04.                        Continuing Security Interest; Transfer of Interest.

 

(a)                                  This Pledge Agreement shall create a
continuing security interest in the Pledged Collateral and, unless expressly
released by the Collateral Trustee, shall (i) remain in full force and effect
until the indefeasible payment in full in cash of, and termination of, the
Secured Obligations and the termination of the Commitments under each Master
Debt Agreement, (ii) be binding upon the Pledgors, the Collateral Trustee, the
Secured Parties and their successors, and assigns, and (iii) inure, together
with the rights and remedies of the Collateral Trustee hereunder, to the benefit
of and be binding upon, the Collateral Trustee, and the Secured Parties and
their respective successors, transferees, and assigns, and to the benefit of and
be binding upon, the Swap Counterparties, and each of their respective
successors and assigns only to the extent such successors, transferees, and
assigns of a Swap Counterparty is a Senior Lender or an Affiliate of a Senior
Lender.  Without limiting the generality of the foregoing clause, when any
Secured Party assigns or otherwise transfers any interest held by it under
either Master Debt Agreement or other Master Debt Document (other than an
Interest Hedge Agreement or a Hydrocarbon Hedge Agreement) to any other Person
pursuant to the terms of the applicable Master Debt Agreement or such other
Master Debt Document, that other Person shall thereupon become vested with all
the benefits held by such Secured Party under this Pledge Agreement. 
Furthermore, when any Swap Counterparty assigns or otherwise transfers any
interest held by it under an Interest Hedge Agreement or a Hydrocarbon Hedge
Agreement to any other Person pursuant to the terms of such agreement, that
other Person shall thereupon become vested with all the benefits held by such
Secured Party under this Pledge Agreement only if such Person is also then a
Senior Lender or an Affiliate of a Senior Lender.

 

(b)                                 Upon the indefeasible payment in full and
termination of the Secured Obligations and the termination of all Commitments
under each Master Debt Agreement, the security interest granted hereby shall
terminate and all rights to the Pledged Collateral shall revert to the
applicable Pledgor to the extent such Pledged Collateral shall not have been
sold or otherwise applied pursuant to the terms hereof.  Upon any such
termination, the Collateral Trustee will, at the Pledgors’ expense, deliver all
Pledged Collateral to the applicable Pledgor, execute and deliver to the
applicable Pledgor such documents as such Pledgor shall reasonably request and
take any other actions reasonably requested to evidence or effect such
termination.

 

7.05.                        Waivers.  Each Pledgor hereby waives:

 

(a)                                  promptness, diligence, notice of
acceptance, and any other notice with respect to any of the Secured Obligations
and this Pledge Agreement;

 

(b)                                 any requirement that the Collateral Trustee
or any Secured Party protect, secure, perfect, or insure any Lien or any
Property subject thereto or exhaust any right or

 

10

--------------------------------------------------------------------------------


 

take any action against any Pledgor, any Guarantor, or any other Person or any
collateral; and

 

(c)                                  any duty on the part of the Collateral
Trustee to disclose to any Pledgor any matter, fact, or thing relating to the
business, operation, or condition of any Pledgor, any Guarantor, or any other
Person and their respective assets now known or hereafter known by such Person.

 

7.06.                        Severability.  Wherever possible each provision of
this Pledge Agreement shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Pledge Agreement shall
be prohibited by or invalid under such law, such provision shall be ineffective
to the extent of such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Pledge
Agreement.

 

7.07.                        Choice of Law.  This Pledge Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of Texas, except to the extent that the validity or perfection of the security
interests hereunder, or remedies hereunder, in respect of any particular Pledged
Collateral are governed by the laws of a jurisdiction other than the State of
Texas.

 

7.08.                        Counterparts.  The parties may execute this Pledge
Agreement in counterparts, each of which constitutes an original, and all of
which, collectively, constitute only one agreement.  Delivery of an executed
counterpart signature page by facsimile is as effective as executing and
delivering this Pledge Agreement in the presence of the other parties to this
Pledge Agreement.  In proving this Pledge Agreement, a party must produce or
account only for the executed counterpart of the party to be charged.

 

7.09.                        Headings.  Paragraph headings have been inserted in
this Pledge Agreement as a matter of convenience for reference only and it is
agreed that such paragraph headings are not a part of this Pledge Agreement and
shall not be used in the interpretation of any provision of this Pledge
Agreement.

 

7.10.                        Reinstatement.  If, at any time after payment in
full of all Secured Obligations and termination of the Collateral Trustee’s
security interest, any payments on the Secured Obligations previously made must
be disgorged by any Secured Party for any reason whatsoever, including, without
limitation, the insolvency, bankruptcy or reorganization of any Pledgor or any
other Person, this Pledge Agreement and the Collateral Trustee’s security
interests herein shall be reinstated as to all disgorged payments as though such
payments had not been made, and each Pledgor shall sign and deliver to the
Collateral Trustee all documents, and shall do such other acts and things, as
may be necessary to reinstate and perfect the Collateral Trustee’s security
interest.  EACH PLEDGOR SHALL DEFEND AND INDEMNIFY THE COLLATERAL TRUSTEE AND
EACH OTHER SECURED PARTY FROM AND AGAINST ANY CLAIM, DAMAGE, LOSS, LIABILITY,
COST OR EXPENSE UNDER THIS SECTION 7.10 (INCLUDING REASONABLE ATTORNEYS’ FEES
AND EXPENSES) IN THE DEFENSE OF ANY SUCH ACTION OR SUIT INCLUDING SUCH CLAIM,
DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE ARISING AS A RESULT OF THE INDEMNIFIED
SECURED PARTY’S OWN NEGLIGENCE BUT EXCLUDING SUCH

 

11

--------------------------------------------------------------------------------


 

CLAIM, DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE THAT IS FOUND IN A FINAL,
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
FROM SUCH INDEMNIFIED SECURED PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

7.11.                        Conflicts.  In the event of any explicit or
implicit conflict between any provisions of this Pledge Agreement and any
provision of the Senior Credit Agreement, the terms of the Senior Credit
Agreement shall be controlling.

 

7.12.                        Additional Pledgors.  Pursuant to Section 6.15 of
each Master Debt Agreement, certain Subsidiaries of the Borrower that were not
in existence on the date of the such Master Debt Agreements are required to
enter into this Pledge Agreement as Pledgors.  Upon execution and delivery after
the date hereof by the Collateral Trustee and such Subsidiary of an instrument
in the form of Annex 1, such Subsidiary shall become a Pledgor hereunder with
the same force and effect as if originally named as a Pledgor herein.  The
execution and delivery of any instrument adding an additional Pledgor as a party
to this Pledge Agreement shall not require the consent of any other Pledgor
hereunder.  The rights and obligations of each Pledgor hereunder shall remain in
full force and effect notwithstanding the addition of any new Pledgor as a party
to this Pledge Agreement.

 

7.13.                        Entire Agreement.  THIS PLEDGE AGREEMENT, THE
COLLATERAL TRUST AGREEMENT AND THE OTHER MASTER DEBT DOCUMENTS REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.

 

[SIGNATURE PAGES FOLLOW]

 

12

--------------------------------------------------------------------------------


 

The parties hereto have caused this Pledge Agreement to be duly executed as of
the date first above written.

 

 

PLEDGORS:

 

 

 

CANO PETROLEUM, INC., a Delaware
corporation

 

 

 

By:

    /s/ S. Jeffrey Johnson

 

Name:

  S. Jeffrey Johnson

 

Title:

   Chief Executive Officer

 

 

 

W.O. ENERGY OF NEVADA, INC., a Nevada
corporation

 

 

 

By:

    /s/ S. Jeffrey Johnson

 

Name:

  S. Jeffrey Johnson

 

Title:

   President

 

 

 

 

 

WO ENERGY, INC., a Texas corporation

 

 

 

By:

    /s/ S. Jeffrey Johnson

 

Name:

  S. Jeffrey Johnson

 

Title:

   President

 

 

 

 

 

COLLATERAL TRUSTEE:

 

 

 

UNION BANK OF CALIFORNIA, N.A., as
Collateral Trustee

 

 

 

By:

    /s/ Ali Ahmed

 

 

Ali Ahmed, Vice President

 

Signature page to Pledge Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.02(a)

 

PLEDGED COLLATERAL

 

Attached to and forming a part of that certain Pledge Agreement dated
November 29, 2005 by Cano Petroleum, Inc., W.O. Energy of Nevada, Inc. and WO
Energy, Inc. as Pledgors, to Union Bank of California, N.A., as Collateral
Trustee.

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.02(b)

 

PLEDGED COLLATERAL

 

Attached to and forming a part of that certain Pledge Agreement dated
November 29, 2005 by Cano Petroleum, Inc., W.O. Energy of Nevada, Inc. and WO
Energy, Inc. as Pledgors, to Union Bank of California, N.A., as Collateral
Trustee.

 

Issuer

 

Type of Partnership Interest

 

% of Partnership Interest
Owned

W.O. Energy of Nevada, Inc.

 

Limited Partnership Interest in W.O. Operating Company, Ltd. and W.O. Production
Company, Ltd.

 

95% Limited Partnership Interest

 

Issuer

 

Type of Partnership Interest

 

% of Partnership Interest
Owned

WO Energy, Inc.

 

General Partnership Interest in W.O. Operating Company, Ltd. and W.O. Production
Company, Ltd.

 

5% General Partnership Interest

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.02(c)

 

PLEDGED COLLATERAL

 

Attached to and forming a part of that certain Pledge Agreement dated
November 29, 2005 by Cano Petroleum, Inc., W.O. Energy of Nevada, Inc. and WO
Energy, Inc. as Pledgors, to Union Bank of California, N.A., as Collateral
Trustee.

 

Issuer

 

Type of Shares

 

Number of Shares

 

% of Shares Owned

 

Certificate No.

Square One Energy, Inc.

 

Common Stock
Issued to Cano
Petroleum, Inc.

 

1,500

 

100%

 

4

 

Issuer

 

Type of Shares

 

Number of Shares

 

% of Shares Owned

 

Certificate No.

Ladder Companies, Inc.

 

Common Stock
Issued to Cano
Petroleum, Inc.

 

1,000

 

100%

 

7

 

Issuer

 

Type of Shares

 

Number of Shares

 

% of Shares Owned

 

Certificate No.

W.O. Energy of Nevada, Inc.

 

Common Stock
Issued to Cano
Petroleum, Inc.

 

1,200

 

100%

 

5

 

Issuer

 

Type of Shares

 

Number of Shares

 

% of Shares Owned

 

Certificate No.

WO Energy, Inc.

 

Common Stock
Issued to W.O.
Energy of Nevada, Inc.

 

1,100

 

100%

 

6

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

PLEDGOR INFORMATION

 

Pledgor:

Cano Petroleum, Inc.

 

 

Sole Jurisdiction of Formation / Filing:

Delaware

 

 

Type of Organization:

Corporation

 

 

Organizational Number:

3664494

 

 

Federal Tax Identification Number:

77-0635673

 

 

Prior Names:

Huron Ventures, Inc.

 

 

 

 

Pledgor:

W.O. Energy of Nevada, Inc.

 

 

Sole Jurisdiction of Formation / Filing:

Nevada

 

 

Type of Organization:

Corporation

 

 

Organizational Number:

C20757-1996-001

 

 

Federal Tax Identification Number:

88-0369151

 

 

Prior Names:

None.

 

 

 

 

Pledgor:

WO Energy, Inc.

 

 

Sole Jurisdiction of Formation / Filing:

Texas

 

 

Type of Organization:

Corporation

 

 

Organizational Number:

113518200

 

 

Federal Tax Identification Number:

75-2303966

 

 

Prior Names:

None.

 

--------------------------------------------------------------------------------


 

Annex 1 to the

Pledge Agreement

 

SUPPLEMENT NO.  [            ]  dated as of [               ] (the
“Supplement”), to the Pledge Agreement dated as of November 29, 2005 (as
amended, supplemented or otherwise modified from time to time, the “Pledge
Agreement”) by and among CANO PETROLEUM, INC., a Delaware corporation
(“Borrower”), each other party signatory hereto (together with the Borrower, the
“Pledgors” and individually, each a “Pledgor”) and Union Bank of California,
N.A. as collateral trustee (in such capacity, the “Collateral Trustee”) under
the Collateral Trust Agreement (as hereinafter defined) for the benefit of the
Secured Parties (as hereinafter defined).

 

RECITALS

 

A.                                   Reference is made to the following
documents related to extension of credit to the Borrower:

 

(i)                                     that certain Credit Agreement dated as
of November 29, 2005 (as it may be amended, restated or otherwise modified from
time to time, the “Senior Credit Agreement”) by and among the Borrower, the
lenders party thereto from time to time (the “Senior Lenders”), and Union Bank
of California, N.A., as administrative agent for such Senior Lenders (the
“Senior Agent”);

 

(ii)                                  that certain Subordinated Credit Agreement
dated as of November 29, 2005 (as it may be amended, restated or otherwise
modified from time to time, the “Subordinated Credit Agreement”, and together
with the Senior Credit Agreement, the “Master Debt Agreements”), among the
Borrower, the lenders party thereto from time to time (the “Subordinated
Lenders”), and Energy Components SPC EEP Energy Exploration and Production
Segregated Portfolio as administrative agent for such Subordinated Lenders (in
such capacity, the “Subordinated Agent”); and

 

(iii)                               those Hedge Contracts (as defined in the
Senior Credit Agreement) that the Borrower or any of its Subsidiaries may from
time to time enter into one or more with a Senior Lender or one of their
Affiliates (a “Swap Counterparty”, and together with the Collateral Trustee, the
Senior Agent, the Issuing Lender, the Senior Lenders, the Subordinated Agent,
the Subordinated Lenders, the “Secured Parties”).

 

B.                                     In connection with the Master Debt
Agreements, the Senior Agent, the Senior Lenders, the Subordinated Loan Agent,
the Subordinated Lenders, the Collateral Trustee, the Borrower, and other
parties thereto, have entered into that certain Collateral Trust and
Intercreditor Agreement dated as of even date herewith (as it may be amended,
restated, or otherwise modified from time to time, the “Collateral Trust
Agreement”), to among other things, appoint the Collateral Trustee as collateral
trustee for all of the Secured Parties under the security documents executed in
connection with the Master Debt Agreements, including the Pledge Agreement, and
set forth the rights and remedies of the Secured Parties with respect thereto.

 

1

--------------------------------------------------------------------------------


 

C.                                     The Pledgors have entered into the Pledge
Agreement in order to induce the Senior Lenders and the Subordinated Lenders to
make loans and the Issuing Lender to issue letters of credit under the Master
Debt Agreements.  Pursuant to Section 6.15 of the respective Master Debt
Agreements, each Subsidiary of the Borrower that was not in existence on the
date of the respective Master Debt Agreement is required to enter into the
Pledge Agreement as a Pledgor upon becoming a Subsidiary.  Section 7.12 of the
Pledge Agreement provides that additional Subsidiaries of the Borrower may
become Pledgors under the Pledge Agreement by execution and delivery of an
instrument in the form of this Supplement.  The undersigned Subsidiary of the
Borrower (the “New Pledgor”) is executing this Supplement in accordance with the
requirements of the Senior Credit Agreement to become a Pledgor under the Pledge
Agreement in order to induce the Senior Lenders to make additional loans and the
Issuing Lender to issue additional letters of credit and as consideration for
loans previously made and letters of credit previously issued.

 

D.                                    Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Pledge Agreement and the Collateral Trust Agreement.

 

Accordingly, the Collateral Trustee and the New Pledgor agree as follows:

 

SECTION 1.                                In accordance with Section 7.12 of the
Pledge Agreement, the New Pledgor by its signature below becomes a Pledgor under
the Pledge Agreement with the same force and effect as if originally named
therein as a Pledgor and the New Pledgor hereby agrees (a) to all the terms and
provisions of the Pledge Agreement applicable to it as a Pledgor thereunder and
(b) represents and warrants that the representations and warranties made by it
as a Pledgor thereunder are true and correct on and as of the date hereof in all
material respects.  In furtherance of the foregoing, the New Pledgor, as
security for the payment and performance in full of the Secured Obligations,
does hereby create and grant to the Collateral Trustee, its successors and
assigns, for the benefit of the Secured Parties, their successors and assigns, a
continuing security interest in and lien on all of the New Pledgor’s right,
title and interest in and to the Pledged Collateral of the New Pledgor.  Each
reference to a “Pledgor” in the Pledge Agreement shall be deemed to include the
New Pledgor.  The Pledge Agreement is hereby incorporated herein by reference.

 

SECTION 2.                                The New Pledgor represents and
warrants to the Collateral Trustee and the other Secured Parties that this
Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms (subject to applicable bankruptcy, reorganization,
insolvency, moratorium or similar laws affecting creditors’ rights generally and
subject, as to enforceability, to equitable principles of general application
(regardless of whether enforcement is sought in a proceeding in equity or at
law)).

 

SECTION 3.                                This Supplement may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Supplement shall become
effective when the Collateral Trustee shall have received counterparts of this
Supplement that, when taken together, bear the signatures of the New Pledgor and
the Collateral Trustee.  Delivery of an executed signature page to this
Supplement

 

2

--------------------------------------------------------------------------------


 

by facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Supplement.

 

SECTION 4.                                The New Pledgor hereby represents and
warrants that (a) set forth on Schedules 2.02(a), 2.02(b), and 2.02(c) attached
hereto are true and correct schedules of all its Membership Interests,
Partnership Interests and Pledged Shares, as each term is defined in the Pledge
Agreement, and (b) set forth on Schedule 3 attached hereto are its sole
jurisdiction of formation, type of organization, its federal tax identification
number and the organizational number, and all names used by it during the last
five years prior to the date of this Supplement.

 

SECTION 5.                                Except as expressly supplemented
hereby, the Pledge Agreement shall remain in full force and effect.

 

SECTION 6.                                THIS SUPPLEMENT SHALL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS,
EXCEPT TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF THE SECURITY INTERESTS
HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR PLEDGED
COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF
TEXAS.

 

SECTION 7.                                In case any one or more of the
provisions contained in this Supplement should be held invalid, illegal or
unenforceable in any respect, neither party hereto shall be required to comply
with such provision for so long as such provision is held to be invalid, illegal
or unenforceable, but the validity, legality and enforceability of the remaining
provisions contained herein and in the Pledge Agreement shall not in any way be
affected or impaired.  The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

SECTION 8.                                All communications and notices
hereunder shall be in writing and given as provided in the Pledge Agreement. 
All communications and notices hereunder to the New Pledgor shall be given to it
at the address set forth under its signature hereto.

 

SECTION 9.                                The New Pledgor agrees to reimburse
the Collateral Trustee for its reasonable out-of-pocket expenses in connection
with this Supplement, including the reasonable fees, other charges and
disbursements of counsel for the Collateral Trustee.

 

THIS SUPPLEMENT, THE PLEDGE AGREEMENT, THE COLLATERAL TRUST AGREEMENT AND THE
OTHER MASTER DEBT DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.

 

[SIGNATURES PAGES FOLLOW]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Pledgor and the Collateral Trustee have duly
executed this Supplement to the Pledge Agreement as of the day and year first
above written.

 

 

NEW PLEDGOR:

 

 

 

[

 

]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

COLLATERAL TRUSTEE:

 

 

 

UNION BANK OF CALIFORNIA, N.A.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

4

--------------------------------------------------------------------------------


 

Schedules

Supplement No.          

to the Pledge Agreement

 

PLEDGED COLLATERAL OF THE NEW PLEDGOR

 

SCHEDULE 2.02(A)

 

Issuer

 

Type of Membership
Interest

 

% of Membership Interest
Owned

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE 2.02(B)

 

Issuer

 

Type of Partnership Interest

 

% of Partnership Interest
Owned

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE 2.02(C)

 

Issuer

 

Type of Shares

 

Number of
Shares

 

% of Shares
Owned

 

Certificate No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE 3

 

New Pledgor:

 

 

 

 

 

Sole Jurisdiction of Formation / Filing:

 

 

 

 

 

Type of Organization:

 

 

 

 

 

Organizational Number:

 

 

 

 

 

Federal Tax Identification Number:

 

 

 

 

 

Prior Names:

 

 

 

5

--------------------------------------------------------------------------------